Citation Nr: 1342788	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  07-17 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifested by shortness of breath, to include as secondary to service-connected residuals of multiple laceration wounds and post-operative scars of the anterior chest wall.

2.  Entitlement to service connection for a stomach and bowel disability, to include as secondary to service-connected residuals of multiple laceration wounds and post-operative scars of the abdominal wall.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran had active service from April 1953 to March 1956. 

This appeal to the Board of Veterans' Appeals (Board) arose from a from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In October 2009, February 2011, June 2012, and May 2013, the Board remanded the case for evidentiary development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Competent and credible medical and lay evidence reflects that a pulmonary disability manifested by shortness of breath and restriction is related to chronic pain and dysesthesias arising from stab wound injuries sustained during military service and by his service-connected disabilities.

2.  Competent and credible medical and lay evidence reflects that a gastrointestinal disability manifested by loose stools, abdominal pain, and fecal incontinence was caused by stab wound injuries sustained during military service.


CONCLUSIONS OF LAW

1.  With resolution of the benefit of the doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for a pulmonary disability manifested by shortness of breath and restriction have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  With resolution of the benefit of the doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for a gastrointestinal disability manifested by loose stools, abdominal pain, and fecal incontinence have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In light of the Board's favorable determination regarding the issues on appeal, no further discussion of VCAA compliance is needed at this time. 

II. General Relevant Laws and Regulations for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

The Veteran contends that he has a disability manifested by shortness of breath and a stomach and bowel disability that are secondary to his service-connected residuals of multiple laceration wounds and post-operative scars of the anterior chest wall and abdomen.  He related that in October 1954 while stationed in Korea, he was attacked by another servicemember and stabbed multiple times in the chest and stomach.

Service treatment records reflect that the Veteran was admitted to the Tokyo Army Hospital in October 1954 for multiple stab wounds of the chest and abdomen.  An October 1954 report noted that the Veteran was taken to surgery for a laparotomy where the wounds were debrided and closed.  He was found to have a tear in the small bowel, which was repaired.  Multiple abdominal wounds were closed.  A chest tube was placed in the pleural space through a stab wound and the chest wound was closed.  Reported findings of an October 1954 chest x-ray included "a tube placed in the right chest.  There is still some collapse of the right lung and also some deviation of the mediastium to the left."  Chest film taken at a later hour showed that the "right lung has almost completely expanded and the mediastinum is returning toward the midline."  In November 1954, the Veteran's "right lung ha[d] completely re-expanded and both lungs [were] essentially clear throughout."  In December 1954 the Veteran complained of dull pain in the abdomen at night and between meals.

A June 2006 VA examiner attributed the Veteran's shortness of breath and stomach and bowel complaints to causes unrelated to the chest and abdominal stab wounds sustained during military service.  In contrast, in an October 2006 statement, the Veteran's private family physician, P. Austin, M.D., opined that the Veteran's shortness of breath, abdominal cramping, and urgency with bowel movements were related to the in-service stab wounds to his chest and abdomen.  Similarly, in an October 2006 statement, the Veteran's urologist, C. Cartwright, M.D., clarified that contrary to a statement by the June 2006 VA examiner, who implied that the Veteran's conditions were related to radiation therapy as a result of his prostatectomy, the Veteran, in fact, never had any radiation therapy for his prostate cancer.  An October 2006 statement by A. Cabellero, M.D., described the Veteran's complaints of non-cardiac chest pain with deep inspiration.

Because there was contradictory medical evidence as to whether the Veteran had respiratory, stomach, and bowel disabilities as a result of the stab wounds, the Board remanded the case many times to obtain a medical opinion that fully addressed the pertinent evidence of record and that was supported by an articulated medical rationale.  Unfortunately, the opinions rendered did not provide the complete medical opinion evidence necessary to decide the claims.

Accordingly, in August 2013, the Board requested a medical expert opinion from an internist to address the conflicting medical evidence.  In October 2013, two VA internists, one of whom is also a pulmonologist and the other a gastroenterologist, rendered favorable medical opinions regarding the Veteran's claimed pulmonary and gastrointestinal disabilities.

Regarding the pulmonary complaint of shortness of breath, the physicians opined that it is as likely as not that the Veteran's respiratory disorder manifested by shortness of breath is related to his period of active service and directly caused by his service-connected disability.  The opinion detailed and explained multiple facts in the record in support of the conclusion, including: (1) the severe stab wounds to both lungs in 1954 during military service, resulting in a tension pneumothorax on the right with mediastinal shift to the left and the medical intervention required; (2) the Veteran's complaints of chest pains, shortness of breath with exertion, dysesthesias in the left chest over the years since the injury, and documentation by Dr. Cabellero in October 2006 of chronic chest pains with inspiration; (3) the [January 2010] pulmonary functions tests (PFTs), which the reviewing pulmonologist determined were read "quite erroneous[ly]" as "normal" in the original report, that in fact revealed moderate restriction with severe diffusion impairment; and (4) the implausibility of attributing the shortness of breath to emphysema or chronic obstructive pulmonary disease (COPD) associated with the Veteran's history of smoking one to two packs of cigarettes per day for 20 to 30 years because there was no evidence of airflow obstruction on the PFTs.  

Based on these facts, the pulmonologist concluded that it is more likely than not that the Veteran's shortness of breath is related to his moderate restriction.  He added that in the absence of any other cause for restriction, it is more likely than not that the shortness of breath and restriction are related to chronic pain and dysesthesias arising from the stab wounds, pleural and chest wall injuries, and thoracotomy.  In fact, such findings are not uncommon post-thoracotomy.

Regarding the gastrointestinal complaints of loose stools, abdominal pain, and fecal incontinence, the gastroenterologist opined that it is at least as likely as not that the Veteran is "suffering from gastrointestinal illnesses such as 'irritable bowel syndrome,' i.e., more likely small bowel bacterial overgrowth and adhesions, that developed as a result of the injuries he sustained" during military service.  The gastroenterologist explained that irritable bowel syndrome is a diagnosis of exclusion; however, the Veteran seemed to be experiencing more than that.  The gastroenterologist suspected that the Veteran suffered from small bowel bacterial overgrowth, a common condition in people who have had prior surgeries and is due to adhesions, which themselves can cause abdominal pain and are very difficult to treat.  He further explained that patients with peritoneal contamination such as from bowel perforations are particularly prone to adhesions and the Veteran had a punctured/ lacerated ileum and at least two of the Veteran's abdominal lacerations penetrated into the peritoneal cavity.  Thus, lacerations themselves can lead to adhesions.  The gastroenterologist also observed that the Veteran had significant gastrointestinal complaints well before his prostatectomy.

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's current pulmonary disability manifested by shortness of breath and restriction is related to chronic pain and dysesthesias arising from his in-service stab wounds, pleural and chest wall injuries, thoracotomy, and service-connected disabilities; and his gastrointestinal disability manifested by loose stools, abdominal pain, and fecal incontinence is a result of the injuries sustained during military service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The favorable opinions by the October 2013 VA physicians are persuasive evidence in support of the claims for service connection for pulmonary and gastrointestinal disabilities because they were based on a thorough review of the claims file, including prior VA and private medical opinions, and supported by an articulated medical rationale that is consistent with the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Accordingly, service connection for a pulmonary disability manifested by shortness of breath and restriction and for a gastrointestinal disability manifested by loose stools, abdominal pain, and fecal incontinence is warranted.


ORDER

Service connection for a pulmonary disability manifested by shortness of breath and restriction is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for gastrointestinal disability manifested by loose stools, abdominal pain, and fecal incontinence is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


